DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Other prior art
	20170264405 [0034-37]: 16 ports for class A csi-reporting

Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Independent Claims
Claim 26, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US-20120076028) in view of 3GPP TSG RAN WG1 Meeting #79, Samsung, “Open-loop transmission scheme for FD-MIMO,” San Francisco, USA, November 17th – November 21st  2014; Nam (US-20160248562).
([0122, 0150]: decoding CSI-RS intrinsic and necessary to process and generate feedback; examiner takes official notice that baseband processors and decoding is commonly performed in the prior art, see US20180249463, [0136]); and reporting channel state information (CSI) feedback to the base station responsive to the one or more CSI-RS signals ([0597]: BS transmits CSI-RS and UE responds with channel state measurement results); wherein the CSI feedback is generated based on a … and comprises an i2 codebook index of the … codebook and a channel quality indicator (CQI) (CQI2) determined based at least in part on i2 (PMI2) codebook index ([0291, 292, 597]: feedback RI-PMI1-CQI1-PMI2-CQI2; [0414]: indexes I1 and I2 referred to as PMI1 and PMI2 or W1 and W2) (SPEC at [0037]: two PMI values as the index).
Ko may not explicitly teach using open loop full- dimension multiple input, multiple output (FD-MIMO).  However, Samsung teaches using open loop full- dimension multiple input, multiple output (FD-MIMO) (3.2: open loop transmission scheme for FD-MIMO).
Thus, it would have been obvious to one of ordinary skill in the art to implement open loop FD-MIMO, taught by Samsung, into the MIMO communication system, taught by Ko, in order to reduce uplink overhead and support multi-user spatial multiplexing (3.2). In addition it would have been obvious to combine Samsung and Ko in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
 ([0208, 215-224]: class A, UE reports CSI according to W=w1w2 codebook based on 16 CSI-RS ports).
Thus, it would have been obvious to one of ordinary skill in the art to implement class A reporting for 16 CSI-RS ports, taught by Nam, into the MIMO communication system, taught by Ko, in order to implement a well-known feature of a pre-defined protocol and to enable channel state reporting. In addition it would have been obvious to combine Ko and Nam in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US-20120076028) in view of 3GPP TSG RAN WG1 Meeting #79, Samsung, “Open-loop transmission scheme for FD-MIMO,” San Francisco, USA, November 17th – November 21st  2014; Nam (US-20160248562).
As to claim 27: Ko teaches the processor of claim 26, the operations further comprising the one or more channel state information reference signals (CSI-RS) transmitted from the evolved Node B (eNB) ([0597]: BS transmits CSI-RS and UE responds with channel state measurement results).

Claim 28, 32, 42, 43, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US-20120076028) in view of 3GPP TSG RAN WG1 Meeting #79, Samsung, “Open-loop transmission scheme for FD-MIMO,” San Francisco, USA, November 17th – November 21st  2014; Nam (US-20160248562) in view of 3GPP TS 36.213 v13.0.1.
As to claim 28, 42: Ko teaches the processor of claim 26, 41.
Ko may not explicitly teach wherein the CQI is determined based at least in part using Codebook-Config=1.  However, 3GPP teaches wherein the CQI is determined based at least in part using Codebook-Config=1 (Table 7.2-1g; TABLE 7.2.4-10) (see also US-20150341100 [0191, 203]: CQI based on predefined codebook, feedback includes PMI i1 and i2).
Thus, it would have been obvious to one of ordinary skill in the art to implement Class A reporting type and codebook configurations, taught by 3GPP, into the FD-MIMO system, taught by Ko, in order to use a predefined protocol to obtain codebooks for transmitting signals across a wireless medium (7.2). In addition it would have been obvious to combine Ko and 3GPP in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.


Ko may not explicitly teach wherein the CQI is determined based at least in part on i2 index cycling among a subset of codebook indexes for rank two CQI for Codebook-Config=2, Codebook-Config=3, or Codebook-Config=4, and wherein the subset contains codewords with a same beam and different co-phasing for both layers.  However, 3GPP teaches wherein the CQI is determined based at least in part on i2 index cycling among a subset of codebook indexes for rank two CQI for Codebook-Config=2, Codebook-Config=3, or Codebook-Config=4, and wherein the subset contains codewords with a same beam and different co-phasing for both layers (7.2.4-10, 7.2.4-11: Codebook-Config 1, 2, 3, 4 with indices 0, 4, 8, 12 being in use; 7.2.4-1: different values for PHI; Kim also teaches cycling using an PMI index [0097, 98, 102]) (see also US-20150282133 [0093]; US-20150146556 [0018]).
Thus, it would have been obvious to one of ordinary skill in the art to implement Class A reporting type and codebook configurations, taught by 3GPP, into the FD-MIMO system, taught by Ko, in order to use a predefined protocol to obtain codebooks for transmitting signals across a wireless medium (7.2.4). In addition it would have been obvious to combine Ko and 3GPP in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 43: Ko teaches the UE of claim 41. 
(7.2.4: i1 and i2 used to cycle through the codebook for various number of antenna ports / rank; Kim also teaches cycling using an PMI index [0097, 98, 102]), wherein the CQI is determined based at least in part using Codebook-Config=1 (Table 7.2-1g; TABLE 7.2.4-10).
Thus, it would have been obvious to one of ordinary skill in the art to implement Class A reporting type and codebook configurations, taught by 3GPP, into the FD-MIMO system, taught by Ko, in order to use a predefined protocol to obtain codebooks for transmitting signals across a wireless medium (7.2.4). In addition it would have been obvious to combine Ko and 3GPP in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US-20120076028) in view of 3GPP TSG RAN WG1 Meeting #79, Samsung, “Open-loop transmission scheme for FD-MIMO,” San Francisco, USA, November 17th – November 21st  2014; Nam (US-20160248562) in view of 3GPP TS 36.213 v13.0.1; Liu (US-20170006593).

Ko may not explicitly teach wherein the CQI is determined based at least in part on i2 index cycling among a subset of one or more PRBs … , wherein the CQI is determined based at least in part using Codebook-Config=2, Codebook-Config=3, or Codebook-Config=4, using codebook indexes (0, 4, 8, 12}, ad wherein each PRB is associated with one codebook index or two codebook indexes.  However, 3GPP teaches wherein the CQI is determined based at least in part on i2 index cycling among a subset of one or more PRBs … , wherein the CQI is determined based at least in part using Codebook-Config=2, Codebook-Config=3, or Codebook-Config=4, using codebook indexes (0, 4, 8, 12}, ad wherein each PRB is associated with one codebook index or two codebook indexes (7.2.4-10, 7.2.4-11: Codebook-Config 1, 2, 3, 4 with indices 0, 4, 8, 12 being in use; 7.2.4: PMI value of {0, 1, …. 15}; Kim also teaches cycling using an PMI index [0097, 98, 102]).
Ko may not explicitly teach with different beams among all PRBs.  However, Liu teaches with different beams among all PRBs ([0035]).
Thus, it would have been obvious to one of ordinary skill in the art to implement multiple beams, taught by Liu, into the MIMO system, taught by Ko, in order to communicate more information over the wireless medium. In addition it would have been obvious to combine Liu and Ko in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US-20120076028) in view of 3GPP TSG RAN WG1 Meeting #79, Samsung, “Open-loop transmission scheme for FD-MIMO,” San Francisco, USA, November 17th – November 21st  2014; Nam (US-20160248562) in view of 3GPP TS 36.213 v13.0.1; Nam (US-20140192917).
As to claim 44: Ko teaches the one or more non-transitory computer-readable media of claim 41.
Ko may not explicitly teach wherein the CQI is determined based at least in part on i2 index cycling among a subset of codebook indexes using two codebook indexes {0, 1} for rank one for the PRBs, wherein resource elements (REs) of a physical downlink … in the PRBs are associated with the two codebook indexes, alternatively, wherein the CQI is determined based at least in part using Codebook-Config=1.  However, 3GPP teaches wherein the CQI is determined based at least in part on i2 index cycling among a subset of codebook indexes using two codebook indexes {0, 1} for rank one for the PRBs, wherein resource elements (REs) of a physical downlink … in the PRBs are associated with the two codebook indexes (7.2.4: i1 and i2 used to cycle through the codebook for various number of antenna ports / rank; Kim also teaches cycling using an PMI index [0097, 98, 102]), alternatively, wherein the CQI is determined based at least in part using Codebook-Config=1 (Table 7.2-1g; TABLE 7.2.4-10).
(7.2.4). In addition it would have been obvious to combine Wei and 3GPP in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Although Ko, 3GPP already teaches multiple codebook indices, Ko, 3GPP may not explicitly teach PDSCH.  However, Nam teaches PDSCH ([0129]).
Thus, it would have been obvious to one of ordinary skill in the art to implement PDSCH in association with CSI-RS feedback , taught by Nam , into the MIMO system, taught by Ko, in order to obtain channel measurements. In addition it would have been obvious to combine Nam and Ko in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW C OH/           Primary Examiner, Art Unit 2466